FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-554
                  _____________________________

AHMAD GARY SHEAFFERS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

                           April 17, 2018


RAY, J.

     Appellant, Ahmad Gary Sheaffers, challenges consecutive
twenty-year sentences for two counts of aggravated assault with
the discharge of a firearm, which were imposed at resentencing
after this Court reversed his original sentences in light of Williams
v. State, 186 So. 3d 989, 993 (Fla. 2016) (holding that when
“multiple firearm offenses are committed contemporaneously,
during which time multiple victims are shot at, then consecutive
sentencing is permissible but not mandatory”). See Sheaffers v.
State, 199 So. 3d 569 (Fla. 1st DCA 2016). Appellant raises two
issues on appeal, neither of which merits reversal. We write only
to address his argument that the 2016 version of section
775.087(2)(a), Florida Statutes, also referred to as the “10-20-Life”
statute, applied at the time he was resentenced for crimes he
committed before the 2016 amendment.

     Appellant argues that the postconviction court should have
granted his motion to correct sentencing error contending that the
2016 version of the 10-20-Life statute applied to his resentencing
because his sentences were not final before the law’s effective date.
At the time of his offenses in 2014, aggravated assault was
included as an enumerated felony requiring a mandatory
minimum sentence of twenty years when a firearm was discharged
during the commission of the felony. § 775.087(2)(a), Fla. Stat.
(2013). Effective July 1, 2016, aggravated assault was removed
from the list of enumerated felonies for which mandatory
minimum sentences are required. See Ch. 2016-7, § 1, at 1, Laws
of Fla. (2016). Appellant submits that because aggravated assault
was no longer an enumerated felony at the time of his resentencing
hearing in 2017, the mandatory minimum sentence should not
have applied to him.

     Whether section 775.087, Florida Statutes (2016), applies to
Appellant’s sentences is a question of law that we review de novo.
See Smiley v. State, 966 So. 2d 330, 333 (Fla. 2007). The Florida
Constitution prohibits the amendment or repeal of criminal
statutes from affecting the “prosecution or punishment for any
crime previously committed.” Art. X, §9, Fla. Const. We have
previously explained,

    The effect of this constitutional provision is to give all
    criminal legislation a prospective effectiveness; that is to
    say, the repeal or amendment, by subsequent legislation,
    of a pre-existing criminal statute does not become
    effective, either as a repeal or as an amendment of such
    pre-existing statute, in so far as offenses are concerned
    that have been already committed prior to the taking
    effect of such repealing or amending law.

Davis v. State, 892 So. 2d 518, 519 (Fla. 1st DCA 2004) (quoting
Raines v. State, 28 So. 57, 58 (Fla. 1900)). See also State v. Battle,
661 So. 2d 38, 39 (Fla. 2d DCA 1995) (“The controlling statute for
punishment is the statute in effect at the time of the commission
of the crime.”).

                                  2
     Contrary to Appellant’s argument, it is the date of the
commission of the crime, not the date the sentence becomes final,
that dictates which punishment statute applies. As the
postconviction court correctly ruled, the sentences imposed in 2017
were controlled by the statute in effect at the time of Appellant’s
offenses. Accordingly, the sentences are AFFIRMED.

B.L. THOMAS, C.J., and WOLF, J., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Megan Long, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.




                                3